Citation Nr: 0840655	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
adjustment disorder with depressed mood, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an initial (compensable) evaluation for 
chronic hepatic disability now characterized as cirrhosis of 
the liver.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1957 to October 
1980.

This appeal comes before the Board of Veterans Appeals (the 
Board) from actions taken by the Little Rock Department of 
Veterans Affairs (VA) Regional Office (RO).

Service connection is also in effect at present for the 
following: psoriasis vulgaris, rated as 50 percent disabling; 
right external otitis, rated as 10 percent disabling; 
residuals of emboli of the left arm, rated as 10 percent 
disabling; and degenerative arthritis of the right knee, 
residuals, removal of polyps of the larynx and uvula, 
residuals, removal of multiple cysts and cephalgia of 
undetermined etiology, each rated as noncompensably 
disabling.  

During the course of the current appeal, the rating assigned 
for his psychiatric disorder was raised from 10 to 30 
percent, effective from the date of the initial claim.  This 
remains less than the maximum that could be assigned, and the 
issue therefore remains on appeal.  See AB v Brown, 6 Vet. 
App. 35 (1993).  

In December 2007 and January 2008, the veteran's 
representative specifically raised the issue of entitlement 
to service connection for a prostate disorder with residuals; 
this has not yet been fully addressed by the VARO and is 
referred to the RO for appropriate consideration.

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in June 2008; 
a transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Adjustment disorder with depressed mood

The veteran underwent a VA psychiatric examination in October 
2006.  The report is quite abbreviated and it is unclear the 
extent to which he underwent further psychological or other 
testing at the time.  He said that he was not certain if he 
felt depressed, although he admitted he probably did several 
times a month.  He had some sleep problems, but denied 
suicidal and homicidal ideation.  His Global Assessment of 
Functioning (GAF) score was 55.  The examiner felt his 
symptoms were mild and did not impair activities of daily 
living.

A notation was made in a later clinical file that his GAF had 
been 62 in July 2007.  However in September 2007, his GAF was 
51.  A notation in November 2007 was that his urinary 
obstruction repair was scheduled for December, and he was 
displeased with his general medical situation.  He was 
frustrated and angry about the catheter, but despite his 
irritability, he said he had improved mood, decreased 
anhedonia, and increased appetite along with diminished 
hopelessness.  However he admitted to ongoing transient 
suicidal ideation.  

At the hearing the veteran testified that while he may have 
been doing all right at the time of the last VA examination, 
his mental health had taken a turn for the worse since then.  
Tr. at 5-6.  He discussed his suicidal ideations and how he 
was able to keep them under some check by assuring he was 
with a family member whenever he was even near his weapon.  
Tr. at 3-4.  

At the hearing, a statement was also submitted from his VA 
physician [on which he provided a written waiver of initial 
VARO consideration], dated in May 2008, to the effect that 
his most recent GAF was 41.  He continued to have significant 
problems with depression which was complicated by his other 
medical problems and compliance problems.  

The veteran also testified in June 2008 that he was scheduled 
to have another psychiatric assessment with the same 
physician who provided the most recent notation (dated in May 
2008) the month following the hearing.  A report from such an 
examination is not in the file.

Liver disability

It is noted that the initial claim for service connection 
with regard to the veteran's liver problems was phrased as 
entitlement to service connection for hepatic dysfunction 
(liver) secondary to methotrexate (medication) taken for his 
service-connected psoriasis vulgaris.  The grant of service 
connection and the assignment of the noncompensable rating in 
a rating action in October 2006 re-phrased the disability for 
rating purposes as cirrhosis of the liver.

Primarily incidental clinical materials are in the file with 
regard to the veteran's liver problems.  They reflect a 
disability picture which is anything but simple.

As noted on the October 2006 VA examination, he had been 
given methotrexate for many years for his psoriatic problems 
until he developed sever fatty infiltration of the liver and 
early sclerotic changes in October 2001.  That medication was 
discontinued.  [Other notations in February 2007 were that he 
had problems with other regimens and medications as well 
including Raptiva, Ebrel, light therapy, topical steroids and 
Soriatane, and had an anaphylactic reaction to Humira and 
declined to retry that].  He progressed however to extensive 
fibrosis and mild continuing inflammatory changes and 
specialized testing in May 2006 showed a small varies in the 
esophagus.  However, a hepatic profile in February 2006 was 
negative.  

A comparison between the January 2006 evaluations and those 
in August 2006 showed a grossly stable liver consistent with 
hepatic parenchymal disease.  He had enlargement of the 
spleen.  The cysts of the right kidney were also stable.  
While there were no focal lesions, it was noted that a 
magnetic resonance imaging (MRI) would be more sensitive for 
hepatic lesions. 

Liver cirrhosis had been confirmed by biopsy in March 2006 
with increased pleural pressure manifested by splenomegaly 
and thrombocytopenia.  One examiner in July 2006 felt that he 
had early hepatic cirrhosis not currently symptomatic and 
earlier increase in total blood pressure without evidence of 
vermicellar bleeding.  His current blood pressure elevations 
were said to be controlled by medication and he had no 
jaundice.  The examiner in October 2006 opined that his liver 
sclerosis was secondary to the methotrexate therapy for his 
psoriasis.

Clinical records show that after removal from the 
methotrexate, he was started on Remicade for the psoriasis.  
MRI in February 2007 was suggestive of hepatic cirrhosis with 
splenomegaly but there was no evidence of focal enhancing 
lesions to suggest hepatocellular carcinoma.  The examiner 
opined that the splenomegaly was with evidence of mild portal 
hypertension.  The small renal cyst was again noted.  

In October 2007, when having a psoriatic flare-up, he was 
shown to be slightly anemic, but otherwise his laboratory 
findings including liver function tests were normal.  He was 
shown to be taking a good many medications.  In November 
2007, a notation was made that his cirrhosis was stable, but 
platelets were low secondary to his splenomegaly and portal 
hypertension so there was some consideration that urology 
might recommend platelet transfusion prior to his TURP for 
his BPH with obstruction.   A number of reports for 
subsequent laboratory work are in the file, but the overall 
situation reflected therein is unclear.

At the hearing, the veteran testified as to his current 
symptoms both of a psychiatric and hepatic nature.  He said 
that among other problems, his cirrhosis had caused him to 
have Barrett's esophagitis and other intestinal distress all 
of which put him at risk for surgery. Tr. at 11.  He was to 
have a colonospy the week after the hearing and if it turned 
out to be cancer, he was to have surgery which again was at 
risk due to his cirrhosis.  Tr. at 11-12.  He denied having 
weight loss, and said he would get a physician's statement as 
to his liver situation.  He was to have another liver-related 
examination on June 16, soon after the hearing.  Tr. at 13-
17.  Also, a statement was supposed to be available shortly 
from a new physician as to his psychological problems.  These 
reports are not in the file.

VA has a nondiscretionary duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of pertinent treatment records and 
providing an examination when necessary including when there 
appears to have been a change or deterioration since the last 
evaluation or there is a basis for finding that the available 
findings may not be entirely representative of the actual 
clinical situation.  See, e.g., 38 C.F.R. § 3.159.

The Court has also recently expanded the notice that is 
required in claims for increased ratings.  Section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008);  cf. Overton v. Nicholson, 20 Vet. App. 
427, 441 (2006) (in an increased rating claim the veteran had 
notice of the evidence needed to substantiate the claim where 
he was told that to substantiate the claim he needed evidence 
showing that the disability had increased in severity).

In this case, the evidence of record appears to show 
deterioration in his mental health problems over the course 
of the appeal; and based on the limited evidence of record, a 
somewhat unclear picture of his hepatic disability.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) The veteran should be asked to give 
details as to all care, appointments, 
evaluations, etc., since the last VA 
examinations of record as identified above 
[to include those visits, examinations and 
procedures scheduled soon after the 
hearing], and following any necessary 
release authorization, such records should 
be obtained.

    (b) Up-to-date VA records should be 
added to the file.

2.  The veteran should be scheduled for 
comprehensive examinations by VA 
physicians with expertise in hepatology 
and psychiatry, to include all necessary 
laboratory and other testing, to determine 
the exact nature and extent of all of his 
current mental health problems as well as 
his chronic liver disability.  

3.  The veteran is hereby notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences for 
failure to report for a VA examination without 
good cause may result in denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  

4.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for increased ratings under all 
appropriate Codes for all his service-connected 
psychiatric and liver disabilities on all 
potential schedular and extraschedular bases.  

    If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

